Citation Nr: 1045351	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for flexor pollicis longus 
tendonitis, left wrist, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for retropatellar pain 
syndrome, right knee, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 
2001.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in September 2006, a statement of the case was issued in 
December 2006, and a substantive appeal was received in January 
2007.  The Veteran testified at a RO hearing in June 2007; the 
transcript is of record.

In a statement from the Veteran received in June 2010, he revoked 
his power of attorney for Puerto Rico Public Advocate for 
Veterans Affairs (PRPAVA); thus, the Veteran is proceeding 
unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

At the RO hearing and in an April 2008 statement, the Veteran 
stated that he undergoes treatment with Dr. Faura Clavell for his 
wrist and knee.  At the RO hearing it was discussed that the 
Veteran would complete a VA Form 21-4142 pertaining to Dr. 
Clavell; however, there is none of record.  Thus, the Veteran 
should complete a proper release and his records should be 
requested from Dr. Clavell.

The evidence of record contains treatment records from the San 
Juan VA Medical Center (VAMC) for the period December 30, 2005, 
to June 16, 2006.  A February 2010 supplemental statement of the 
case refers to VA progress notes dated April 22, 2008, to 
February 2, 1010; however, such progress notes are not of record.  
The Veteran's VA treatment records for the period June 17, 2006, 
to the present must be associated with the claims folder.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of this matter being remanded, proper notice should be 
issued to the Veteran which provides an explanation as to the 
type of evidence that is needed to establish an effective date 
per Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Proper notice should be issued to the Veteran 
which should include an explanation as to the 
information or evidence needed to establish an 
effective date, as outlined by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran's treatment records from the San 
Juan VAMC for the period June 17, 2006, to the 
present, should be associated with the claims 
folder.  If such efforts prove unsuccessful, 
documentation to that effect should be added to 
the claims folder.

3.  After obtaining an appropriate release, the 
Veteran's treatment records from Dr. Faura 
Clavell should be requested and associated with 
the claims folder.  If such efforts prove 
unsuccessful, documentation to that effect should 
be added to the claims folder.

4.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
issues of entitlement to increased ratings.  If 
any of the benefits sought are not granted in 
full, the Veteran should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

